DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 4, 10, 14, and 16 – 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 4,908,676 (hereunder Bedell).
With respect to independent claim 1, Bedell teaches a system for measuring one or more properties of an analyte, comprising:
a flow cell 103 assembly comprising an optical path through which the
analyte flows;
an optical analyzer comprising a light source 210 for directing light through
the analyte, and a detector 240  configured to analyze light transmitted through the
analyte, wherein the light source and the detector operably connected to the
flow cell assembly as shown in Fig. 2; see Fig. 3; and
a flow interruption valve 323 or 322 in fluid communication with the flow cell
assembly, wherein the valve is movable between an open position and a closed
see column 1, line 13; column 8, lines 16 – 17; column 5, line 28 – 32 to interrupt analyte flow through the optical path to reduce light disrupting bodies entrained in the analyte in the optical path during measurement.
With respect to dependent claim 3, Bedell teaches wherein the flow interruption valve 323 is positioned above the flow cell assembly.
With respect to dependent claim 4, Bedell teaches wherein the optical analyzer comprises Fourier Transform Infrared spectrometers (FT-IR), Fourier Transform Near Infrared spectrometers (FT-NIR), Ultraviolet absorption spectrometers (UV), Visible spectrometers (VIS) as disclosed in column 12, lines 32 – 52 , or Laser-Near Infrared (“NIR”) process analyzer.
	With respect to independent claim 10, Bedell teaches a method for measuring one or more properties of an analyte,
comprising:
allowing via 310 or 311 the analyte to flow through an optical path of a flow cell
assembly connected to an optical analyzer, the optical analyzer comprising a
light source 210 for directing light through the analyte and a detector 240 configured to
analyze light transmitted through the analyte; and
interrupting via 323 or 322 analyte flow  through the optical path for one or more defined intervals, and allowing light disrupting bodies entrained in the analyte to
separate from the analyte in the optical path during measurement.
With respect to dependent claim 14, Bedell teaches wherein the analyte flow is interrupted through the optical path flow cell using a flow interruption valve 323 provided in communication with the flow cell assembly.
With respect to dependent claim 16, Bedell teaches wherein the flow
interruption valve 323 is positioned above the flow assembly cell.
With respect to dependent claim 17, Bedell teaches wherein the optical analyzer comprises Fourier Transform Infrared spectrometers (FT-IR), Fourier Transform Near Infrared spectrometers (FT-NIR), Ultraviolet absorption spectrometers (UV), Visible spectrometers (VIS) as disclosed in column 12, lines 32 – 52 , or Laser-Near Infrared (“NIR”) process analyzer.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bedell, and further in view of US 6,081,324 (hereunder Yagita).
The teaching of Bedell has been discussed above.
With respect to dependent claims 2 and 15, Bedell is silent with wherein the flow interruption valve is positioned downstream of the flow cell assembly.
In Fig. 1 Yagita teaches wherein the interruption valve is positioned downstream of the flow cell assembly. In view of this, it would have been obvious at the time of the claimed invention was filed to modify the teaching of Bedell in order to position a desired value to desired location as an engineering design choice in order to stop/start flow of desired sample. This rejection is in consistent with the Supreme Court Decision of the KSR International Co. v. Teleflex, Inc. case: applying a known technique to a known device (method or product) ready for improvement to yield predictable results or “obvious to try" – choosing from a finite number of predictable solution.
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bedell, and further in view of US 2019/0128799 A1 (hereunder Leen).
The teaching of Bedell has been discussed above.
With respect to dependent claim 5, Bedell is silent with wherein the optical analyzer comprises a broadly tuned Laser-Near Infrared (“NIR”) process analyzer.
	In claim 10 of Leen, Leen teaches a broadly tuned Laser-Near Infrared (“NIR”) process analyzer. In view of this, it would have been obvious at the time of the claimed invention was filed to modify the teaching of Bedell in order to have a known analyzer for analysis desired analyte. This rejection is in consistent with the Supreme Court Decision of the KSR International Co. v. Teleflex, Inc. case: “obvious to try" – choosing from a finite number of predictable solution.
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bedell, and further in view of US 2011/0005932 A1 (hereunder Jovanovich).

With respect to dependent claim 6, Bedell is silent with wherein
the flow interruption valve is an angle valve, a ball valve, a diaphragm valve, a
plug valve, or a piston valve.
	In paragraph [0023] Jovanovich teaches a diaphragm valve. In view of this, it would have been obvious at the time of the claimed invention was filed to modify the teaching of Bedell in order to have a desired valve to regulate fluid flow. This rejection is in consistent with the Supreme Court Decision of the KSR International Co. v. Teleflex, Inc. case: “obvious to try" – choosing from a finite number of predictable solution.
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bedell, and further in view of US 2013/0293881 A1 (hereunder Tokhtuev).
The teaching of Bedell has been discussed above.
With respect to dependent claims 7 – 9 and 11 – 13, Bedell is silent with wherein the interval is about 10 seconds to about 1 minute in the closed position to cease analyte flow, and about 10 seconds to about 1 minute in the open position to allow analyte flow, wherein the interval is about 30 seconds in the closed position to cease analyte flow, and about 30 seconds in the open position to allow analyte flow, wherein the interval is about 60 seconds in the closed position to cease analyte flow,
and about 30 seconds in the open position to allow analyte flow.
However, as discussed above Bedell teaches a predetermined interval. In paragraph [0039] Tokhtuev teaches intervals ranging 10 to 30 minutes. In view of this, it would have been obvious at the time of the claimed invention was filed to modify the teaching of Bedell as an engineering design choice in order to analyte desired fluid for KSR International Co. v. Teleflex, Inc. case: “obvious to try" – choosing from a finite number of predictable solution.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIHO KIM whose telephone number is (571)270-1628.  The examiner can normally be reached on M-F: 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Makiya can be reached on (571)272-2273.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


KIHO KIM
Primary Examiner
Art Unit 2884



/Kiho Kim/Primary Examiner, Art Unit 2884                                                                                                                                                                                                        

	8/30/2021